            Case 3:17-cv-05806-RJB Document 317 Filed 10/04/19 Page 1 of 4




1                                                                    The Honorable Robert J. Bryan

2

3

4

5

6

7
                             UNITED STATES DISTRICT COURT
8                           WESTERN DISTRICT OF WASHINGTON

9      STATE OF WASHINGTON,                                  CIVIL ACTION NO. 3:17-cv-05806-RJB
10                            Plaintiff,
                                                             DECLARATION OF ANDREA
11                 v.                                        BRENNEKE IN SUPPORT OF
                                                             STATE OF WASHINGTON’S
12     THE GEO GROUP, INC.,                                  RESPONSE TO THE COURT’S
                                                             PROPOSED ORDER GRANTING
13                            Defendant.                     SUMMARY JUDGMENT OF
                                                             DISMISSAL (ECF NO. 306)
14

15          Pursuant to 28 U.S.C. § 1746(2) I, Andrea Brenneke, state and declare as follows:

16          1.      I am over 18 years of age, have personal knowledge of and competent to testify

17   about the matters contained herein

18          2.      I am an Assistant Attorney General for the State of Washington, and make this

19   declaration as a representative of the State of Washington in support of Washington’s Response

20   to the Court’s Proposed Order.

21          3.      To develop Washington’s unjust enrichment claim, Washington diligently

22   sought to obtain evidence of the financial benefit to defendant The GEO Group, Inc., of its use

23   of detainee workers in the operation of the Northwest Detention Center, and its practice of

24   paying detainee workers $1 per day, instead of paying a fair wage to work-eligible detainees or

25   Tacoma-area residents who also could do the work.

26
      DECLARATION OF ANDREA BRENNEKE IN                  1             ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON’S                                      800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT’S PROPOSED                                        Seattle, WA 98104-3188
                                                                                   (206) 464-7744
      ORDER GRANTING SUMMARY JUDGMENT
      OF DISMISSAL
            Case 3:17-cv-05806-RJB Document 317 Filed 10/04/19 Page 2 of 4




1           4.      Despite Washington’s diligent and exhaustive efforts, GEO has not yet produced

2    full financial information or documents and much information about the full amount of financial

3    benefit GEO has received from detainee labor at the NWDC is unavailable.

4           5.      Throughout the discovery period, Washington expounded written discovery and

5    engaged in deposition practice based upon the information available. Washington also sought

6    the necessary missing information by filing and largely prevailing on a motion to compel, ECF

7    No. 126 (Joint LCR 37 Motion); ECF No. 133 (Order granting in part Washington Motion to

8    Compel), and overcame subsequent efforts by defendant in the trial court to reverse that order.

9    See ECF No. 144 (Order denying GEO’s Motion for Reconsideration of Order Compelling

10   Discovery of its Confidential Financial Documents); ECF No. 157 (Order Denying Defendant

11   The Geo Group, Inc.’s Motion for Certification of Interlocutory Appeal).

12          6.      Defendant sought to avoid production of the financial evidence of its benefit

13   from detainee labor at the NWDC by petitioning for a Writ of Mandamus at the Ninth Circuit

14   Court of Appeals. Washington diligently defended against Defendant’s petition and prevailed

15   when the Ninth Circuit denied the Writ of Mandamus on September 3, 2019. ECF No. 296.

16          7.      Washington diligently pursued production of the missing infromtion and

17   documents after the appellate proceedings concluded. Attached hereto as Brenneke

18   Declaration Exhibit A is a true and correct copy of a letter from me to counsel for GEO,

19   requesting that GEO’s financial information and documents be produced on or before

20   September 18, 2019.

21          8.      GEO did not produce the information despite the Ninth Circuit’s Order. Instead,

22   GEO’s counsel sent an email requesting to meet and confer after he completed another trial.

23   Washington agreed to a meet and confer conference on the requested date, but GEO’s counsel

24   never followed up. A true and correct copy of the email communications between Colin

25   Barnacle, counsel for GEO, and me are attached as Brenneke Declaration Exhibit B.

26
      DECLARATION OF ANDREA BRENNEKE IN                  2             ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON’S                                      800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT’S PROPOSED                                        Seattle, WA 98104-3188
                                                                                   (206) 464-7744
      ORDER GRANTING SUMMARY JUDGMENT
      OF DISMISSAL
            Case 3:17-cv-05806-RJB Document 317 Filed 10/04/19 Page 3 of 4




1           9.     Defendant GEO still has not produced any of the financial information or

2    documents compelled by the trial court, as affirmed by the Court of Appeals on September 3,

3    2019. Instead, it has pursued yet another round of motions practice to dismiss the case. As a

4    result, Washington is unable to present all relevant evidence that would support its unjust

5    enrichment claim prior to the Court dismissing that claim on summary judgment.

6

7           I declare under penalty of perjury that the foregoing is true and accurate.

8           Executed this 4th day of October, 2018, in Mount Pleasant, South Carolina.
9                                                         s/ Andrea Brenneke
10                                                        Andrea Brenneke, WSBA No. 22027

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      DECLARATION OF ANDREA BRENNEKE IN                   3              ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON’S                                        800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT’S PROPOSED                                          Seattle, WA 98104-3188
                                                                                     (206) 464-7744
      ORDER GRANTING SUMMARY JUDGMENT
      OF DISMISSAL
            Case 3:17-cv-05806-RJB Document 317 Filed 10/04/19 Page 4 of 4




1                                  CERTIFICATE OF SERVICE

2           I hereby certify that the foregoing document was electronically filed with the United

3    States District Court using the CM/ECF system. I certify that all participants in the case are

4    registered CM/ECF users and that service will be accomplished by the appellate CM/ECF

5    system.

6

7    Dated this 4th day of October 2019 in Seattle, Washington.

8
                                                 s/ Caitilin Hall
9                                                Caitilin Hall
                                                 Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      DECLARATION OF ANDREA BRENNEKE IN                               ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON’S                                     800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT’S PROPOSED                                       Seattle, WA 98104-3188
                                                                                  (206) 464-7744
      ORDER GRANTING SUMMARY JUDGMENT
      OF DISMISSAL
